Ames, J.
We see no ground on which these exceptions can be sustained. The position of the defendant in relation to the property was that of a pledgee. It is urged that the goods, at the time of the transfer to the plaintiff, were in the actual posr session of the defendant, but this fact does not vary the case. The written assignment does not purport to be a sale of the goods, but of all the defendant’s rights under the contract, and its obvious purpose was to substitute the plaintiff in the place of the original pledgee. What the defendant undertook to convey was all its “ right, title and interest in and under the contract, together with all the property therein mentioned.” The only express guaranty entered into by it was as to the amount remaining due upon the original contract. If, in addition to this, any guaranty can be said to have been implied, it certainly could not go beyond an assurance that it had not released or impaired any of its rights as pledgee, and that, for aught it knew to the contrary, the property was what the contract purported. 2 Addison on Con. (3d Am. ed.) § 614. In a conveyance of all of any party’s right, title and interest in any subject matter, any warranty, express or implied, must be understood as limited by the granting clause, unless otherwise distinctly provided. Allen v. Holton, 20 Pick. 458. Hoxie v. Finney, 16 Gray, 332. Exceptions overruled.